UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-3722 ATLANTIC AMERICAN CORPORATION (Exact name of registrant as specified in its charter) Georgia 58-1027114 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4370 Peachtree Road, N.E., Atlanta, Georgia (Zip Code) (Address of principal executive offices) (404) 266-5500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No þ The total number of shares of the registrant's Common Stock, $1 par value, outstanding on May 4, 2012, was 21,274,119. ATLANTIC AMERICAN CORPORATION TABLE OF CONTENTS Part I.Financial Information Page No. Item 1. Financial Statements: Condensed Consolidated Balance Sheets - March 31, 2012 and December 31, 2011 2 Condensed Consolidated Statements of Operations - Three months ended March 31, 2012 and 2011 3 Condensed Consolidated Statements of Comprehensive Income - Three months ended March 31, 2012 and 2011 4 Condensed Consolidated Statements of Shareholders’ Equity - Three months ended March 31, 2012 and 2011 5 Condensed Consolidated Statements of Cash Flows - Three months ended March 31, 2012 and 2011 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 4. Controls and Procedures 25 Part II.Other Information Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 6. Exhibits 27 Signatures 28 Table of Contents PART I.FINANCIAL INFORMATION Item 1. Financial Statements ATLANTIC AMERICAN CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except per share data) ASSETS Unaudited March 31, December 31, Cash and cash equivalents $ $ Investments: Fixed maturities (cost: $201,314and $198,506) Common and non-redeemable preferred stocks (cost: $7,477 and $7,477) Other invested assets (cost: $560 and $567) Policy loans Real estate 38 38 Investment in unconsolidated trusts Total investments Receivables: Reinsurance Insurance premiums and other (net of allowance for doubtful accounts: $394 and$405) Deferred acquisition costs Other assets Goodwill Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Insurance reserves and policyholder funds: Future policy benefits $ $ Unearned premiums Losses and claims Other policy liabilities Total policy liabilities Accounts payable and accrued expenses Deferred income taxes, net Junior subordinated debenture obligations Total liabilities Commitments and contingencies (Note 8) Shareholders’ equity: Preferred stock, $1 par, 4,000,000 shares authorized; Series D preferred, 70,000 shares issued and outstanding; $7,000 redemption value 70 70 Common stock, $1 par, 50,000,000 shares authorized; shares issued: 22,400,894; shares outstanding: 21,274,119 and 21,274,241 Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock, at cost: 1,126,775 and 1,126,653 shares ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. - 2 - Table of Contents ATLANTIC AMERICAN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited; Dollars in thousands, except per share data) Three Months Ended March 31, Revenue: Insurance premiums $ $ Investment income Realized investment gains, net 1 Other income 29 63 Total revenue Benefits and expenses: Insurance benefits and losses incurred Commissions and underwriting expenses Interest expense Other Total benefits and expenses Income before income taxes Income tax expense 63 Net income Preferred stock dividends ) ) Net income applicable to common stock $ $ Net income per common share (basic and diluted) $ $ The accompanying notes are an integral part of these consolidated financial statements. - 3 - Table of Contents ATLANTIC AMERICAN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited; Dollars in thousands) Three Months Ended March 31, Net income $ $ Other comprehensive income (loss): Available-for-sale securities: Gross unrealized holding loss arising in the period ) ) Related tax benefit Less: reclassification adjustment for net realized gainsincluded in net income 1 Related tax expense ) - Net effect on other comprehensive loss ) ) Derivative financial instrument: Fair value adjustment to derivative financial instrument Related tax expense ) ) Net effect on other comprehensive income 99 Total other comprehensive loss, net of tax ) ) Total comprehensive income (loss) $ $ ) The accompanying notes are an integral part of these consolidated financial statements. - 4 - Table of Contents ATLANTIC AMERICAN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (Unaudited; Dollars in thousands) Three Months Ended March 31, 2012 Preferred Stock Common Stock Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Treasury Stock Total Balance, December 31, 2011 $
